Dewey, J.
The only objection, now urged to the ruling at the trial, is the admission of the testimony of Willett and Walker, as to their opinion of the amount of damages sustained by the plaintiff, by the injuries which they had already specified in detail.
As a general rule, witnesses are to testify to facts, and the fury are to draw the inferences and form the opinions which are to govern the case. In the application of this principle, it has been sometimes supposed that it should be carried so far as to exclude the opinion of witnesses as to the value of property which is in controversy; and decisions to this effect are found in the New Hampshire Reports. 3 N. Hamp. 349. 6 N. Hamp. 462. 10 N. Hamp. 130. 11 N. Hamp. 397. The cases cited from 8 Shepley, 23 Wend. 354, and 14 S. & R., sanction the contrary doctrine.
It seems to us that it would be impracticable to dispense with this species of testimony, in many actions of trover for personal property, where no detail of facts could adequately inform the jury of the value of the articles. The opinion of a witness, as to the value of a horse, is much more satisfactory evidence than a detailed statement of his size, color, age, &c. to give the jury the requisite information, to enable ¿the.m to assess damages for the conversion of such a horse. In the present case, the evidence of opinion was offered under the most favorable circumstances for its admission. The witnesses were men having practical experience with the subject of cultivating fruit trees and shrubs; they had already stated, in detail, to the jury, the nature and extent of the injury, so far as description of that kind could give information ; and to this they were allowed to add also their opinion as to the amount of damage occasioned by the injury, of which they had before testified.
The court are of opinion that the testimony was compe tent.

Exceptions overruled.